DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-20 are currently pending in the application.
Claim(s) 20 have been restricted and withdrawn from consideration.
Claim(s) 1-19 are rejected.
This action is made NON-FINAL.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-19, drawn to a fishing rig, classified in A01K91/06.
Group II. Claim 20, drawn to a method of preventing snags while fishing, classified in A01K91/00.
The inventions are independent or distinct, each from the other because:
Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process (a method of preventing snags while fishing) can be practiced with another materially different product such as fishing lures, bait, or weights. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classifications
b )the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources or employing different search queries); and 
d) the prior art applicable to one invention would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
	During a telephone conversation with Kirk Hartung on 3/18/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Acknowledgment is made of applicant’s claim for domestic benefit to prior provisional application 62694017 under 35 U.S.C. 119 (e). The requirements for obtaining Domestic Benefit under 35 U.S.C. 119 (e) have been met. Therefore the effective filing date is 07/05/2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 has been reviewed and considered by the examiner.
Claim Objections
Claim(s)  2-19 is/are objected to because of the following informalities: 
The preamble should be separated by the limitations by use of a comma. For example claim 2 should be changed from “The fishing rid of claim 1 wherein…” to -- The fishing rig of claim 1, wherein…--.
Appropriate correction is required.

C. Claim 13 “Wherein the apertures are asymmetrically placed with respect to longitudinal axis of the body.” Should be changed to read -- Wherein the apertures are asymmetrically placed with respect to a longitudinal axis of the body--.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-6,14,16  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	A. Claim 5, recites “wherein the hook resides between the wings”. This is vague and indefinite because it is not clear how the hook would reside between the wings and be part of a lure at the same time. Further, this is not supported by the specification. Fig. 1-2 show two separate hooks, (166 connected to live bait) and (116 connected to the lift). 
	B. Claims 6/14 recite “wherein the aperture is adapted for surface fishing and the rig further provides an additional aperture adapted for below surface fishing” and “wherein a first aperture of the apertures is adapted for surface fishing and a second aperture of the apertures 
	C. Claim 8/16 recites “wherein the body further comprises sides extending 30upward from the base and further wherein the wings extend laterally outward from the sides.” This is vague and infinite because it is not clear how the sides extending upward from the base is different from the wings in claim 1. Additionally, the specification and drawings support that the sides extending from the base are part of the wings (i.e. 132+134). Does this claim suggest that the wings of claim 1 are just the second wings (134) alone? This is not supported by the specification since the wings providing depth and elevation to the lift are both 132+134.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canales (US7546704B1) . 
	Regarding claim 1:
 Canales teaches:
A fishing rig comprising: (Abstract and Figures)
a fishing line;  5(Figures 1-8, Reference 6)
a lift comprising: (Figures 1-8, Reference 8, col 1 ln26-56)
a body having (Figure 8, top of Reference 81 boxed below, col 2 ln56-63)

    PNG
    media_image1.png
    413
    437
    media_image1.png
    Greyscale

an aperture through which the fishing line extends to mount the lift onto the line; (Figure 8, Reference 83, col2 ln 60-62)
and wings extending from the body in opposite directions and configured to provide depth to the lift and elevate the rig when the rig is reeled in;  10(Figure 8, Reference 82-84 on opposite sides, col 3 ln 04-65)
a weight secured to the fishing line allowing the rig to sink in water; (Figures 1-8, Reference 7, col 3 ln 04-65)
and a hook attached to the fishing line. (Figure 6, Reference 2)
	Regarding claim 2:
 Canales discloses claim 1. Canales further teaches:
wherein the fishing line comprises a leader adjacent an outer end of the fishing line. (Figure 1-8, Reference 20 is adjacent to an outer end of the fishing line 3)
	Regarding claim 4:
 Canales discloses claim 1. Canales further teaches:
wherein the hook is part of a lure.(Figure 6, Reference 2 is part of lure 15)
	Regarding claim 7:
 Canales discloses claim 1. Canales further teaches:

    PNG
    media_image1.png
    413
    437
    media_image1.png
    Greyscale

wherein the body comprises a substantially triangularly shaped base. (Figure 8, Reference 81 comprises a substantially triangularly shape)
Claim(s) 11-14, 16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US4594806). 
	Regarding claim 11:

A lift for fishing comprising: (Figures 1-4)
a body having (Figure 1-4, Reference 7)
an apertures through which the lift secures to a fishing line; (see apertures 28+29+31 in Figs. 1-4 through which fishing line 13 is secured to)
and  10wings extending from the body in opposite directions (Figures 1-4, Reference 24 and 26, 19+18)
configured to (a) provide depth to the lift and (b) elevate the lift when the lift is pulled through water. (col 3, ln38-60)
	Regarding claim 12:
Brown discloses claim 11 and further teaches:
Wherein the apertures are symmetrically placed along a longitudinal axis of the body. (Figure 1-4, Reference 28 is symmetric to Reference 29, see longitudinal axis 20)
	Regarding claim 13:
Brown discloses claim 11 and further teaches:
Wherein the apertures are symmetrically placed along a longitudinal axis of the body. (Figure 1-4, Reference 31 is asymmetric to Reference 29+28, see longitudinal axis 20)
	Regarding claim 14:
Brown discloses claim 11 and further teaches:
wherein a first aperture of the apertures is adapted for surface 20fishing 
and a second aperture of the apertures is adapted for below surface fishing. (Figure 1-4, Reference 29, see 112b above, the aperture 29 can be adapted for below surface fishing when drawn through the water)
	Regarding claim 18:
Brown discloses claim 11 and further teaches:
wherein the wings comprises a primary wing section 5bending upward from the body (Figure 4, Reference 16+18, see how the primary wing section 18+19 bend upward from the body)
and a secondary wing section bending outward from the primary wing section. (Figure 1-4, Reference 26+24, see how the secondary wing section bends outward from the primary wing section 18+19)
Regarding claim 19:
Brown discloses claim 11 and further teaches:
wherein components of the lift integrally form a one-piece construction. (col 4, ln 40-42)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canales in view of Stone et al. (US20080040966A1-Herien Stone).
Regarding claim 3:
Canales discloses claim 1. Canales teaches:
further comprising bait operatively attached to the hook. (Figure 6, Reference 15, col 3 ln 1-3)
Canales doesn’t teach:
further comprising live bait operatively attached to the hook.
Stone teaches:
A fishing rid (Abstract and Figures)
Comprising a lift (Figure 1, Reference 22, para0024)
A weight (Figure 1, Reference 20, para0017)
A hook (Figure 1, Reference 26, para0021)
Further comprising live bait operatively attached to the hook. (Figure 1, Reference 52, para0021)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing rig of Canales such that live bait was operatively attached to the hook as taught by Stone to attract more game fish to the rig (Stone-para0051).   
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canales in view of Brown (US4594806). 
Regarding claim 5:
Canales discloses claim 1. Canales doesn’t teach:
wherein the hook resides between the wings. 
Brown teaches:
a lift (Figures 1-4)
comprising wings  (Figures 1-4, Reference 24 and 26, 19+18)
a hook attached to the lift (Figure 2, 4, Reference 14)
and a hook attached to the fishing line (Figure 2, Reference 15)
wherein the hook resides between the wings (Figures 2, 4 Reference 14 resides between wings 24+26)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing rig of Canales such the hook resides between the wings as taught by Brown to allow the hook to move side to side to catch any nearby fish (col 3,ln 20-24)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canales in view of Yelton (US9288971B2)
Regarding claim 6:
Canales discloses claim 1. Canales further teaches:
wherein the aperture is adapted for surface fishing (see 112b above, Figure  1-5, Reference 83 is adapted for surface fishing by user control via reel 9)
Canales doesn’t teach:
and the rig further comprises an additional aperture adapted for below surface fishing.
Yelton teaches:
A lift (Abstract and Figures)
Comprising a base (Figures 1-2, Reference 100)
Having a first aperture (Figure 1-2, Reference 20)
And further comprising an additional aperture adapted for below surface fishing (Figure 1-2, Reference 30, see 112b above, the additional aperture can be adapted for below surface fishing when drawn through the water)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rig of Canales such that it comprise a first and second aperture as taught by Yelton to provide for a place of attachment points for hooks or lines (Yelton-col 2, ln62-67)
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canales in view of Verzi (US2180918). 
	Regarding claim 8:
Canales discloses claim 7. Canales doesn’t teach:
wherein the body further comprises sides extending 30upward from the base and further wherein the wings extend laterally outward from the sides.
Verzi teaches:
a lift (Figures)
comprising a body (Figure 1-3, Reference 6+7)
wherein the body comprises a substantially triangularly shaped base (Reference 6 col 2, ln5-8)
wherein the body further comprises sides extending upwardly from the base (Figure 1-3, Reference 3+4)
and further wherein the wings extend laterally outward from the sides. (Figure 1-3, Reference 17+18)

Regarding claim 9:
Canales discloses claim 1. Canales doesn’t teach but Verzi further teaches:

    PNG
    media_image2.png
    174
    392
    media_image2.png
    Greyscale

wherein the body comprises a leading edge (See above)
 and further wherein the body tapers into a V-shape towards a trailing edge of the body.  (See trailing edge above)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lift of Canales such that it comprises a lift with the wings as taught by Verzi to allow provide stabilization to the lure by using the divergent wings (Verzi -col 1, lns 13-33). 
Regarding claim 10:
Canales discloses claim 1. Canales doesn’t teach but Verzi further teaches:
wherein the wings comprises a primary wing section 5bending upward from the body (Figure 1-3, Reference 3+4)
and a secondary wing section bending outward from the primary wing section. (Figure 1-3, Reference 17+18)
. 
Claim(s) 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over view Brown in of Verzi (US2180918).
	Regarding claim 15:
Brown as shown above discloses claim 11: Brown doesn’t teaches:
wherein the body comprises a substantially triangularly shaped base
Verzi teaches:
A lift for fishing comprising: (Figures 1-3)
a body having (Figure 1-3, Reference 6+7)
an aperture through which the lift secures to a fishing line; (see aperture in Fig.3 through which fishing line is secured to)
and  10wings extending from the body in opposite directions (Figure 1-3, Reference 3+4+17+18)
configured to (a) provide depth to the lift and (b) elevate the lift when the lift is pulled through water. (col 1, ln14-33, col 2 ln05-15)
wherein the body comprises a substantially triangularly shaped base (Reference 6 col 2, ln5-8)
It would have been obvious to one of ordinary skill in the art to modify the lift of Brown such that it comprises a triangularly shaped base as taught by Verzi to stabilize the lure as it is cast through the water (Verzi-col 2, ln45-56). 
	Regarding claim 17:
Brown as shown above discloses claim 11: Brown teaches:

    PNG
    media_image3.png
    250
    493
    media_image3.png
    Greyscale

a leading edge (see above)
and further where the body tapers toward a trailing edge of the body (see how the body tapers towards trailing edge above)
Brown doesn’t teaches but Verzi teaches:

    PNG
    media_image2.png
    174
    392
    media_image2.png
    Greyscale

wherein the body comprises a leading edge (See above)
 and further wherein the body tapers into a V-shape towards a trailing edge of the body.  (See trailing edge above)
It would have been obvious to one of ordinary skill in the art to modify the lift of Brown such that it comprises a v-shaped taper as taught by Verzi to stabilize the lure as it is cast through the water (Verzi-col 2, ln45-56). 
Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verzi (US2180918) in view of Yelton (US9288971B2). 
Regarding claim 11:
Verzi teaches:
A lift for fishing comprising: (Figures 1-3)
a body having (Figure 1-3, Reference 6+7)
an aperture through which the lift secures to a fishing line; (see aperture in Fig.3 through which fishing line is secured to)
and  10wings extending from the body in opposite directions (Figure 1-3, Reference 3+4+17+18)
configured to (a) provide depth to the lift and (b) elevate the lift when the lift is pulled through water. (col 1, ln14-33, col 2 ln05-15)
Verzi doesn’t teach:
A body having apertures through which the lift secures to a fishing line. 
Yelton teaches:
A lift (Abstract and Figures)
Comprising a base (Figures 1-2, Reference 100)
Having apertures (Figure 1-2, Reference 20+30+25)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lift of Verzi such that it comprise apertures as taught by Yelton to provide for multiple places of attachment for hooks or lines (Yelton-col 2, ln62-67)
Regarding claim 12:

Wherein the apertures are symmetrically placed along a longitudinal axis of the body. (Figure 1-2, Reference 20 is symmetric to Reference 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lift of Verzi such that it comprise apertures as taught by Yelton to provide for multiple places of attachment for hooks or lines (Yelton-col 2, ln62-67)
	Regarding claim 13:
Verzi as modified by Yelton discloses claim 11: Verzi doesn’t’ teach but Yelton further teaches:
Wherein the apertures are asymmetrically placed with respect to longitudinal axis of the body. (Figure 1-2, Reference 30 is asymmetric to Reference 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lift of Verzi such that it comprise apertures as taught by Yelton to provide for multiple places of attachment for hooks or lines (Yelton-col 2, ln62-67). 
Regarding claim 14:
Verzi as modified by Yelton discloses claim 11: Verzi further teaches:
wherein a first aperture of the apertures is adapted for surface 20fishing (aperture in Fig.3 through which fishing line is secured to 83 is adapted for surface fishing by user controlling the fishing line)
Verzi doesn’t teach but Yelton teaches
and a second aperture of the apertures is adapted for below surface fishing. (Figure 1-2, Reference 30, see 112b above, the additional aperture can be adapted for below surface fishing when drawn through the water)
Regarding claim 15:
Verzi as modified by Yelton discloses claim 11: Verzi further teaches:
wherein the body comprises a substantially triangularly shaped base (Reference 6 col 2, ln5-8)
Regarding claim 16:
Verzi as modified by Yelton discloses claim 11: Verzi further teaches:
wherein the body further comprises sides extending upwardly from the base (Figure 1-3, Reference 3+4)
and further wherein the wings extend outward from the sides. (Figure 1-3, Reference 17+18)
Regarding claim 17:
Verzi as modified by Yelton discloses claim 11: Verzi further teaches:

    PNG
    media_image2.png
    174
    392
    media_image2.png
    Greyscale

wherein the body comprises a leading edge (See above)
 and further wherein the body tapers into a V-shape towards a trailing edge of the body.  (See trailing edge above)
Regarding claim 18:
Verzi as modified by Yelton discloses claim 11: Verzi further teaches:
wherein the wings comprises a primary wing section 5bending upward from the body (Figure 1-3, Reference 3+4)
and a secondary wing section bending outward from the primary wing section. (Figure 1-3, Reference 17+18)
Regarding claim 19:
Verzi as modified by Yelton discloses claim 11: Verzi further teaches:
wherein components of the lift integrally form a one-piece construction. (col 1, ln 45-47)
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the fishing lifts of the art:
US 2716832 A
US 7444778 B2
US 4922648 A
US 4237644 A
US D823983 S
US 9717223 B1
US D472955 S
US 4594806 A
US 2380328 A
US 6108964 A
US 2235905 A
US 1804391 A
US 3673727 A
US 20060156612 A1
US 20020083637 A1
US 7117629 B2
US 6643975 B1
US 6279260 B1
US 5862623 A
US 5732502 A

US 4161838 A
US 3138892 A
US 3044208 A
US D435628 S
US 2522725 A
US 3738046 A
US 2535211 A
US 2741863 A
US 2511002 A
US 3194520 A
US 4927100 A
US 1105058 A
US 3007659 A
US 3863382 A
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SHADA ALGHAILANI
Examiner
Art Unit 3643



/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642